Title: To Thomas Jefferson from Thomas Lehré, 19 December 1807
From: Lehré, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            State of So. Carolina Columbia Dec: 19: 1807.In the Senate Chamber 2 Clock P.M.
                        
                        Both Branches of our Legislature have just this moment concurred, on sending you an address as President of
                            the United States, in which they state, that they highly approve of your Conduct as our Chief Magistrate, and request you
                            to stand as a candidate at the ensuing Presidential Election
                        The Clerk of the Senate is now making an entry of the same, otherwise I should have sent you a copy of it.
                            The language & stile of the said address, is a tribute
                            justly  due to you for your exalted merit, and will be highly gratifying to every
                            real freind to America. 
                  I remain with the highest consideration Sir Your Obedt. H. Servt.
                        
                            Tho: Lehré
                            
                        
                    